Case: 18-40554     Document: 00515753320         Page: 1     Date Filed: 02/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 18-40554                     February 23, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael David Peyton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:17-CR-69-2


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          Michael David Peyton pleaded guilty to one count of conspiracy to
   possess with intent to distribute 500 grams or more of a mixture or substance
   containing methamphetamine, and the district court sentenced him to 292




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-40554      Document: 00515753320           Page: 2     Date Filed: 02/23/2021




                                     No. 18-40554


   months in prison and 10 years of supervised release. We AFFIRM in part
   and REMAND for further proceedings.
                                           I
          First, Peyton argues that his plea was not voluntarily and knowingly
   entered because the district court violated Federal Rule of Criminal
   Procedure 11 by failing to advise him of the correct mandatory minimum
   sentence. During the plea hearing, the magistrate judge told Peyton that he
   faced a mandatory minimum sentence of 10 years in prison (and five years of
   supervised release). That was incorrect. Because of a sentence enhancement
   for a prior conviction, Peyton actually faced a mandatory minimum sentence
   of 20 years in prison.
          “Because a guilty plea involves the waiver of several constitutional
   rights, it must be made intelligently and voluntarily. Rule 11 ensures that a
   guilty plea is knowing and voluntary by requiring the district court to follow
   certain procedures before accepting such a plea.” United States v. Reyes, 300
   F.3d 555, 558 (5th Cir. 2002) (internal citation omitted). Under Rule
   11(b)(1)(I), a district court must advise a defendant of “any mandatory
   minimum penalty.” Fed. R. Crim. P. 11(b)(1)(I).
          Although Peyton objected at sentencing to the applicability of the
   sentence enhancement, he never objected to the magistrate judge’s plea
   colloquy as erroneous under Rule 11 nor did he seek to withdraw his plea. He
   thus raises his Rule 11 objection for the first time on appeal. We therefore
   review for plain error. United States v. Dominguez, 542 U.S. 74, 76 (2004);
   United States v. Castro-Trevino, 464 F.3d 536, 541 (5th Cir. 2006) (“Because
   Castro–Trevino objects to the Rule 11 error for the first time on appeal, this
   court must review for plain error only.”). To prevail on plain error review,
   Peyton must show that “(1) the district court committed Rule 11 error, (2)
   the error was plain, (3) there is a reasonable probability that but for the error,




                                           2
Case: 18-40554      Document: 00515753320          Page: 3    Date Filed: 02/23/2021




                                    No. 18-40554


   he would not have pleaded guilty, and (4) the error seriously affected the
   fairness, integrity, or public reputation of the proceedings.” United States v.
   Alvarado-Casas, 715 F.3d 945, 953 (5th Cir. 2013).
          The Government does not dispute that the magistrate judge
   committed clear error under Rule 11 by incorrectly telling Peyton that a lower
   mandatory minimum applied. See id. at 954. Instead, the Government
   contends that this error did not affect Peyton’s substantial rights—that there
   is not a reasonable probability that, but for the error, Peyton would not have
   pleaded guilty. See Dominguez, 542 U.S. at 76. We agree.
          “[A] reviewing court may consult the whole record when considering
   the effect of any error on substantial rights.” United States v. Vonn, 535 U.S.
   55, 59 (2002). Here, the record shows that Peyton was aware, well before he
   was sentenced, that he faced a mandatory minimum sentence of 20 years in
   prison. Both the initial and final Presentence Investigation Report (“PSR”)
   clearly and repeatedly stated the correct mandatory minimum sentence of 20
   years imprisonment. At sentencing, Peyton’s attorney informed the court
   that he had fully explained the PSR to Peyton and Peyton confirmed that he
   understood the PSR. Furthermore, in a pro se letter filed after the initial PSR
   was filed, Peyton wrote directly to the court and explained that he was aware
   of the sentence enhancement but that he did not think his conduct
   “necessitate[d] a minimum of 20 years in prison.”
          Despite learning that he in fact faced a mandatory minimum of 20
   years imprisonment rather than the 10 years that the magistrate judge
   described at the plea hearing, Peyton never expressed that he wished to
   change or withdraw his plea, or that his decision to forego trial hinged on his
   understanding that he faced only a ten-year minimum prison sentence.
   Indeed, to the contrary, Peyton wrote in his pro se letter that “[i]t’s never
   been my intention to go to trial,” and that “I will accept my sentence no




                                          3
Case: 18-40554      Document: 00515753320            Page: 4   Date Filed: 02/23/2021




                                      No. 18-40554


   matter what it is . . . .” This record evidence suggests that Peyton’s decision
   to plead guilty and forgo trial was not impacted by the magistrate judge’s Rule
   11 error. Therefore, Peyton cannot demonstrate plain error here. See
   Alvarado-Casas, 715 F.3d at 954.
                                          II
          Second, Peyton argues that the district court abused its discretion in
   mandating in its written judgment that as special conditions of his supervised
   release, he must provide the probation office with access to requested
   financial information for the purpose of monitoring employment; that he
   participate in and pay for drug testing and treatment; and that he participate
   in and pay for psychiatric, psychological, or mental-health treatment
   programs. He urges that the conditions should be removed from the written
   judgment because the district court did not orally pronounce them at his
   sentencing. The district court included these conditions of supervised release
   in its written judgment but did not explicitly pronounce them orally at
   sentencing, which implicates the oral-pronouncement requirement. See
   United States v. Diggles, 957 F.3d 551, 556-57 (5th Cir. 2020) (en banc), cert.
   denied, 2020 WL 6551832 (U.S. Nov. 9, 2020) (No. 20-5836). In lieu of
   reciting verbatim each non-mandatory condition of supervised release at
   sentencing, a district court can “orally adopt a document (typically a PSR)
   that lists the proposed conditions, so long as ‘the defendant had an
   opportunity to review it with counsel’ and the oral adoption is made ‘when
   the defendant is in court.’” United States v. Omigie, 977 F.3d 397, 406 (5th
   Cir. 2020) (quoting Diggles, 957 F.3d at 561 n.5).
          Although the district court explained that Peyton had to comply with
   the conditions set forth in his PSR, which the district court orally adopted,
   the special conditions were listed in a separate “supervision conditions
   recommendation” attached to the PSR. Although the recommendation has




                                           4
Case: 18-40554     Document: 00515753320          Page: 5   Date Filed: 02/23/2021




                                   No. 18-40554


   the same document number as the PSR, it is unclear whether the
   recommendation was shared with Peyton and his counsel, thus affording
   them an opportunity to review it prior to sentencing. See Omigie, 977 F.3d at
   407 & n.47. We therefore remand for the district court to determine whether
   the “supervision conditions recommendation” was disclosed to Peyton as
   part of his PSR. If it was not, the court must conform the written judgment
   to its oral pronouncement by removing the conditions from the judgment. See
   id.
                                       III
         For the foregoing reasons, the judgment is AFFIRMED IN PART.
   We REMAND to the district court for the limited purpose of ensuring that
   Peyton’s conditions of supervised release are consistent with the district
   court’s oral pronouncement at sentencing.




                                         5